******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
           AMELIA WOOD v. DAVID WOOD
                   (AC 38090)
                 Lavine, Alvord and Pellegrino, Js.
   Argued December 5, 2016—officially released February 14, 2017

   (Appeal from Superior Court, judicial district of
                Hartford, Ficeto, J.)
  James H. Lee, for the appellant (plaintiff).
  William J. Forbes, with whom was Cara C. Pavalock,
for the appellee (defendant).
                          Opinion

   ALVORD, J. The plaintiff, Amelia Wood, appeals from
the financial orders relating to the judgment of the trial
court dissolving her marriage to the defendant, David
Wood. On appeal, the plaintiff claims that the court
abused its discretion by (1) awarding the parties’ joint
securities account, in its entirety, to the defendant, (2)
failing to treat the defendant’s unexercised stock
options as available income when awarding alimony
or, alternatively, as marital property when distributing
property, and (3) failing to distribute a portion of the
defendant’s pension annuity retirement income to her.
We affirm the judgment of the trial court.
   The court found the following facts. At the time of
the dissolution of their fourteen year marriage, the
defendant was sixty-six years old and retired and the
plaintiff was fifty-two years old and in good health.
The parties met through a chat room in 1999 while the
defendant was living in Singapore and the plaintiff in
Malaysia. At that time, the plaintiff was married but
estranged from her spouse. The plaintiff testified that
while in Malaysia she co-owned a business with her
then husband, which she characterized as a successful
hotel and resort marketing business. The plaintiff testi-
fied that when she and the defendant decided to marry,
the defendant urged her to get a ‘‘ ‘quick’ ’’ divorce so
that they could leave Malaysia together and settle in
the United States. She claims that they both understood
that a quick divorce would mean that she would make
no claim to the marital estate she shared with her then
husband, but she had agreed to a quick divorce because
the defendant assured her that he would always provide
for her. As a result, the plaintiff requested that the court
award her additional assets representing her allegedly
forgone portion of the prior marital estate.
   The parties were married in 2001 in Bloomfield. Dur-
ing the marriage, the plaintiff filed for divorce on two
prior occasions but withdrew each prior action. The
parties each blame the other for the difficulties encoun-
tered in their relationship. There are no children of
the marriage, although both parties have adult children
from previous relationships. The defendant has always
financially supported his children from his two prior
marriages. The plaintiff has not worked outside the
home since she married the defendant. She alleged that
she managed a crew of ten employees at the business
she co-owned in Malaysia prior to her marriage to the
defendant. After completing a paralegal course in 2005,
she obtained the related certificate, but she never
sought employment in that or any other field during
her marriage to the defendant. During the pendency of
this dissolution action, the plaintiff removed a total of
$120,000 from the parties’ bank accounts, funds for
which she has provided no accounting.1 The court found
that the plaintiff is able to seek and obtain gainful
employment. The plaintiff also has a UBS IRA in the
amount of $25,100, an Employee Provident Fund in
the amount of $20,000, and approximately $23,400 in
bank accounts.
  The defendant retired from Otis Elevator after a
thirty-five year career at the end of 2012. Thus, the
parties were married during the last eleven years of
his employment. He receives $412 in social security
benefits and $1900 in pension annuity retirement
income for a total gross weekly retirement income
amount of $2166.2 His weekly net income is $1803. He
has a PMP IRA valued at $312,541 and a Dividend G
IRA valued at $466,253. He has $970,819 in unexercised
stock options and the parties’ joint UBS Managed Equity
account valued at $965,645. On his financial affidavit,
the defendant also listed unvested shares of UTC stock,
which the court valued at $29,800, and bank accounts
worth $23,000. Prior to the marriage, the defendant had
$1.1 million in assets. He purchased the parties’ marital
home at 19 Stratford Park in Bloomfield, liquidating
$110,000 of those premarital assets for the deposit. The
house has a fair market value of $275,000 and a mort-
gage of approximately $43,000.
   The court made the following relevant financial
awards. The plaintiff is to receive alimony in the amount
of $540 per week until her sixty-fifth birthday, which
was a nonmodifiable period. The plaintiff retained all
benefit and interest in her premarital bank accounts
and retirement assets. She retained her jewelry and
custody of the dogs, and the defendant was ordered to
transfer title, free and clear, to his 2013 Hyundai Santa
Fe to her. The plaintiff was further permitted to retain
all sums of money she previously removed from joint
bank accounts, including the unaccounted for $120,000.
The defendant was awarded all interest in the unexer-
cised stock options, the UBS Managed Equity account,
and the unvested UTC stock. He also retained his pho-
tography equipment and tools, the 2011 Hyundai Santa
Fe, and the 2003 Toyota Highlander. The defendant’s
IRA assets, valued at $778,794, were divided 65 percent
to the plaintiff and 35 percent to the defendant. The
court also ordered that the plaintiff remain the named
survivor beneficiary of the defendant’s pension annuity
retirement income. The parties were ordered to list for
sale the marital home immediately. The defendant is
solely responsible for the mortgage, real estate taxes,
and insurance until the home is sold, and the parties
are to divide equally the net proceeds from the sale of
the home.3 The parties were each awarded any residual
assets held in their individual names. This appeal
followed.
  On appeal, the plaintiff argues that the court erred
by not (1) awarding to her one half of the UBS Managed
Equity account, as it was jointly held; (2) considering
the unexercised stock options when determining the
defendant’s ability to pay alimony or, alternatively,
treating the defendant’s unexercised stock options as
a marital asset subject to distribution; and (3) distribut-
ing a portion of the defendant’s current pension annuity
retirement income to her. We disagree.
   We first set forth our standard of review. ‘‘It is within
the province of the trial court to find facts and draw
proper inferences from the evidence presented. . . .
[W]here the factual basis of the court’s decision is chal-
lenged we must determine whether the facts set out
in the memorandum of decision are supported by the
evidence or whether, in light of the evidence and the
pleadings in the whole record, these facts are clearly
erroneous. . . . An appellate court will not disturb a
trial court’s orders in domestic relations cases unless
the court has abused its discretion or it is found that
it could not reasonably conclude as it did, based on the
facts presented. . . . In determining whether a trial
court has abused its broad discretion in domestic rela-
tions matters, we allow every reasonable presumption
in favor of the correctness of its action.’’ (Citation omit-
ted; internal quotation marks omitted.) Kovalsick v.
Kovalsick, 125 Conn. App. 265, 270–271, 7 A.3d 924
(2010).
   ‘‘The legal principles that guide our analysis are well
established. In dissolution proceedings, the court must
fashion its financial orders in accordance with the crite-
ria set forth in General Statutes § 46b-81 (division of
marital property), General Statutes § 46b-82 (alimony),
and General Statutes § 46b-84 (child support). . . . All
three statutory provisions require consideration of the
parties’ amount and sources of income in determining
the appropriate division of property and size of any
child support or alimony award. . . .
   ‘‘With respect to the present claim concerning ali-
mony . . . § 46b-82 (a) provides in relevant part: In
determining whether alimony should be awarded, and
the duration and amount of the award, the court . . .
shall consider the length of the marriage . . . the age
. . . station, occupation, amount and sources of
income, vocational skills, employability, estate and
needs of each of the parties and the award, if any, which
the court may make pursuant to section 46b-81. . . .
The court is to consider these factors in making an
award of alimony, but it need not give each factor equal
weight. . . . We note also that [t]he trial court may
place varying degrees of importance on each criterion
according to the factual circumstances of each case.
. . . There is no additional requirement that the court
specifically state how it weighed the statutory criteria
or explain in detail the importance assigned to each
statutory factor.’’ (Citation omitted; internal quotation
marks omitted.) Cimino v. Cimino, 155 Conn. App.
298, 303–304, 109 A.3d 546, cert. denied, 316 Conn. 912,
111 A.3d 886 (2015).
    In the present case, the court did not abuse its discre-
tion with respect to its alimony award to the plaintiff.
As the plaintiff acknowledges, a court may consider
unexercised stock options as either income for the pur-
poses of an alimony award or marital property subject
to distribution, but not both.4 See McKeon v. Lennon,
321 Conn. 323, 346, 138 A.3d 242 (2016) (stock options
and restricted stock can be considered part of gross
income when not part of property distribution); see
also Greco v. Greco, 275 Conn. 348, 357 n.8, 880 A.2d
872 (2005); Krafick v. Krafick, 234 Conn. 783, 804-805
n.26, 663 A.2d 365 (1995). The court permissibly chose
to consider the defendant’s stock options as part of
its property distribution mosaic. With respect to the
amount of the alimony award, the court stated that it
had reviewed the statutory factors enumerated in the
General Statutes and described the age, income, assets,
and employability of the parties. The court awarded
the plaintiff alimony in the amount of $540 per week
until her sixty-fifth birthday. The parties were married
for fourteen years and had no children together. The
plaintiff is capable of seeking and attaining gainful
employment if she chooses to do so, and, in addition
to the other marital assets she received, she was
awarded the entirety of the survivorship benefits of the
defendant’s pension annuities. It bears repeating that
‘‘[t]rial courts are vested with broad and liberal discre-
tion in fashioning orders concerning the type, duration
and amount of alimony and support, applying in each
case the guidelines of the General Statutes.’’ (Internal
quotation marks omitted.) Rivnak v. Rivnak, 99 Conn.
App. 326, 330, 913 A.2d 1096 (2007).
   Finally, the plaintiff takes issue with the court’s
orders distributing the property of this fourteen year
marriage. She claims that the court improperly failed
to award her a portion of the jointly held UBS Managed
Equity account, the defendant’s vested, but unexer-
cised, stock options, and the defendant’s pension annu-
ity retirement income. Specifically, she argues that the
court failed to understand that the UBS Managed Equity
account and stock options were marital assets subject
to distribution. She also argues that the court should
have awarded her 40 percent of the defendant’s pension
annuity retirement income because she and the defen-
dant were married for fourteen of the thirty-five years
he worked at Otis Elevator.5
   The plaintiff’s argument overlooks the fact that ‘‘the
trial courts are empowered to deal broadly with prop-
erty and its equitable division incident to dissolution
proceedings.’’ (Internal quotation marks omitted.) Jew-
ett v. Jewett, 265 Conn. 669, 682, 830 A.2d 193 (2003).
General Statutes § 46b-81 (a) provides in relevant part:
‘‘At the time of entering a decree . . . dissolving a mar-
riage . . . the Superior Court may assign to either
spouse all or any part of the estate of the other spouse.
. . .’’ (Emphasis added.) When deciding to whom to
assign property to, the court ‘‘shall consider the length
of the marriage, the causes for the . . . dissolution of
the marriage . . . the age, health, station, occupation,
amount and sources of income, earning capacity, voca-
tional skills, education, employability, estate, liabilities
and needs of each of the parties and the opportunity of
each for future acquisition of capital assets and income.
The court shall also consider the contribution of each
of the parties in the acquisition, preservation or appreci-
ation in value of their respective estates.’’ General Stat-
utes § 46b-81 (c). ‘‘Whether the parties made a
contribution in the acquisition and preservation of prop-
erty is a question of fact. . . . Accordingly, this court
can reverse the trial court’s finding that the parties
contributed equally to the accumulation and growth of
the assets held by the parties as of the date of the
dissolution only if it is found to be without any reason-
able basis in the evidence.’’ (Internal quotation marks
omitted.) Kiniry v. Kiniry, 71 Conn. App. 614, 628, 803
A.2d 352 (2002).
   We disagree with the plaintiff’s characterization of
the court’s financial orders. A careful reading of the
court’s memorandum of decision, in concert with a
close review of the record, coupled with the facts con-
firmed at oral argument by both counsel, supports the
court’s equitable division of the marital property. The
record reveals that the court was aware that the fifty-
two year old plaintiff was the named beneficiary of the
defendant’s pension annuity retirement income because
it ordered that the plaintiff remain the survivor benefi-
ciary. Further, the court additionally awarded the plain-
tiff, among other things, 65 percent of the defendant’s
IRAs, which equaled $778,794, her UBS IRA, valued
at $25,100, her Employee Provident Fund, valued at
$20,000, and one half of the sale proceeds of the marital
home.6 Additionally, the court awarded the plaintiff her
individual bank accounts and the 2013 Hyundai Santa
Fe, and it did not require the plaintiff to return the
$120,000 she withdrew from the parties’ marital funds
during the pendency of this dissolution action.
  After a careful review of the record, we conclude
that the court properly applied the relevant statutory
criteria and did not abuse its discretion in its division
of the marital assets. See, e.g., Cunningham v. Cun-
ningham, 140 Conn. App. 676, 688–89, 59 A.3d 874
(2013).
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The plaintiff filed the present action by way of a complaint dated Decem-
ber 30, 2013. She removed approximately $38,000 in December, 2013, $60,000
in January, 2014, and $20,000 in January, 2015.
  2
    The defendant identified three sources of his pension annuity retirement
income—the gross weekly amounts being $1842, $39, and $19. No evidence
was introduced at trial as to the value of the marital portion of any of this
pension annuity retirement income, as the parties were married for only
eleven years of the thirty-five years the defendant worked at Otis Elevator.
The court ordered that the defendant retain the entirety of his pension
annuity retirement income and that the plaintiff remain the named survivor
annuity beneficiary of this pension annuity retirement income.
   3
     The $110,000 of premarital assets contributed by the defendant to pur-
chase the home was not awarded to him.
   4
     ‘‘In Bornemann [v. Bornemann, 245 Conn. 508, 518–20, 752 A.2d 978
(1998)], our Supreme Court held that nonvested stock options could properly
be considered marital property. . . . It explained that to be considered
marital property, however, the court must first determine whether the stock
options were earned during the marriage. Id., 521–22. That determination
is made by considering the purpose of the award, that is, whether the options
constitute compensation for past or future services. Id. On the one hand,
stock options that are awarded prior to the date of dissolution and awarded
solely for past services are considered to be earned during the marriage and
are, therefore, considered marital property subject to equitable distribution
under § 46b-81. . . . On the other hand, stock options that are earned prior
to the date of dissolution, but that constitute compensation for future ser-
vices, are not considered to be earned during the marriage and, therefore,
are not subject to distribution as marital property under § 46b-81.’’ (Citations
omitted). Kiniry v. Kiniry, 71 Conn. App. 614, 624, 803 A.2d 352 (2002).
   The court in the present case did not make any findings concerning when
the defendant’s stock options were earned and acquired, but the defendant
testified that his stock options expired after ten years. Accordingly, it is
reasonable to conclude, as the court apparently did, that the stock options
were marital property.
   5
     As we previously observed, the parties were actually married for only
eleven of the thirty-five years the defendant worked at Otis Elevator because
the defendant retired three years before the dissolution of their fourteen
year marriage.
   6
     See footnote 3 of this opinion.